United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS        December 18, 2003
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-61025
                          Summary Calendar



FEDERICO JARVIS,

                                     Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                     Respondent.

                         --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A79-344-032
                         --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Federico Jarvis, a native and citizen of Colombia, petitions

for review of a Board of Immigration Appeals (BIA) order denying

his application for asylum and withholding of deportation.

Jarvis argues that, because the BIA adopted the Immigration

Judge’s (IJ) decision without opinion, this court should not give

the BIA decision any deference.   Jarvis’s argument for non-

deferential review is foreclosed; this court’s review of the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-61025
                               -2-

factual determinations of the BIA is for substantial evidence.

See Moin v. Ashcroft, 335 F.3d 415, 418 (5th Cir. 2003).

     Jarvis also argues that he was a credible witness.    This

court may not review the IJ’s credibility determination or the

decision to deny Jarvis asylum based upon such a determination.

Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994).

     Jarvis also argues that he should have been granted asylum

because asylum is available to those, whose persecutors have some

pecuniary or other non-political agenda so long as he provides

some evidence that he has a well-founded fear that he will be

persecuted because of his political opinion.   Substantial

evidence exists to support the IJ’s finding that Jarvis was not a

refugee and did not suffer persecution on any recognized ground.

See Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002); United

States v. Girma, 283 F.3d 664, 667 (5th Cir. 2002).   The petition

for review is DENIED.